IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BRYON KELLY,                           §
                                        §   No. 297, 2021
       Defendant Below,                 §
       Appellant,                       §
                                        §   Court Below–Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §
                                        §   Cr. ID No. 2006008832 (K)
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: January 3, 2022
                          Decided:   January 24, 2022

                                   ORDER

      It appears to the Court that, on December 16, 2021, the Chief Deputy Clerk

of the Court issued a notice, sent by certified mail, to the appellant, Bryon Kelly, to

show cause why his appeal should not be dismissed for his failure to file an opening

brief and appendix. Kelly received the notice on December 20, 2021. A timely

response to the notice to show cause was due on or before December 30, 2021. To

date, Kelly has not responded to the notice to show cause, nor has he filed an opening

brief. Dismissal of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                              Chief Justice